Citation Nr: 9931296	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
strain of the paravertebral muscles of the middorsal spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel

INTRODUCTION

The veteran had active service from June 1988 to June 1992 
and from June 1993 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action by the RO which 
granted service connection for chronic strain of the 
paravertebral muscles of the middorsal spine and assigned a 
noncompensable evaluation for this disability, effective in 
June 1997.  In his substantive appeal (VA Form 9) dated in 
December 1997 the veteran indicated that he wished to appear 
at an RO hearing before a member of the Board.  Accordingly 
the veteran was scheduled for a hearing on September 13, 
1997, before a member of the Board at the RO.  The veteran 
failed to appear for this hearing.  

The case is before the Board for appellate consideration at 
this time.  


REMAND

The veteran's service-connected strain of the paravertebral 
muscles of the middorsal spine has been assigned a 
noncompensable rating under the provisions of 38 
C.F.R.§ 4.73, Diagnostic Code 5320, for the evaluation of 
injuries to Muscle Group XX.  We would suggest to the RO that 
Diagnostic Code 5320 is an inappropriate Diagnostic Code for 
evaluating strained muscles of the dorsal segment of the 
spine.  There has been no missle injury here.  Nor has there 
been any other injury resulting in severance of muscle 
fibers.  The veteran contends that he has increasing pain in 
his dorsal spine due to his service-connected dorsal spine 
disability.

Since the veteran's service-connected dorsal spine disability 
should be evaluated under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5291 which is based on 
limitation of motion of the dorsal spine, the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
taken into account in the evaluation of this disability.  In 
DeLuca, the Court held that the provisions of 38 C.F.R 
§§ 4.40, 4.45 (1995) must be taken into account when a 
diagnostic code provides for compensation based on limitation 
of motion.  Under the provisions of 38 C.F.R.§§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  Further, the examiner must 
furnish, in addition to the usual examination findings, a 
full description of the effects of the disability upon the 
veteran's ordinary activities.  

The veteran received a VA orthopedic examination in August 
1997.  Although the veteran 's complaints of midback pain 
were noted on this examination, the examination report does 
not contain sufficient clinical findings to assign a rating 
of the veteran's service-connected dorsal spine disability 
that would comply with the requirement's of DeLuca.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The veteran should be afforded a VA 
orthopedic examination to determine 
the current degree of severity of his 
service connected dorsal spine 
disability, characterized as chronic 
strain of the paravertebral muscles of 
the middorsal spine.  All necessary 
special studies should be performed.  
The claims folder must be made 
available to the examiner prior to the 
examination so that the pertinent 
clinical records may be studied in 
detail.  The physician should state 
that he has reviewed the examination 
report in the report of his 
examination.  The examiner should 
report the pertinent medical 
complaints, symptoms, and clinical 
findings, including range of the 
dorsal spine in degrees and in all 
planes.  The limitation of motion in 
the dorsal should be characterized as 
slight, moderate, or severe.  The 
examiner should also comment on the 
presence or absence of functional 
limitation caused by the veteran's 
service-connected dorsal spine 
disability in light of the provisions 
of 38 C.F.R.§§ 4.40, 4.45.  As such, 
the examiner should report any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, and incoordination caused by 
the veteran's service-connected dorsal 
spine disability.  If possible, the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, pain on 
undertaking motion, or incoordination 
should be expressed by the examiner.  

2. Then the RO should again adjudicate 
the issue of entitlement to an 
increased rating for the veteran's 
service-connected strain of the 
paravertebral muscles of the middorsal 
spine.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  


No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to comply with a 
precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











